Citation Nr: 9923216	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1996 for a grant of service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969 and from April 1973 to October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD, effective December 10, 1996.  The veteran has appealed 
the effective date of the grant of benefits.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 21, 1999, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  


FINDINGS OF FACT

1.  The veteran's original claim for compensation benefits, 
filed in February 1970, did not include a claim for service 
connection for an acquired psychiatric disorder.  

2.  Additional claims for compensation benefits, filed from 
1974 to 1994 did not include a claim for service connection 
for an acquired psychiatric disorder.  

3.  The veteran filed an additional claim for compensation 
benefits on December 10, 1996, wherein, for the first time, 
he mentioned symptoms related to an acquired psychiatric 
disorder.  


CONCLUSION OF LAW

An effective date earlier than December 10, 1996, for the 
award of service-connected disability compensation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The veteran filed his initial claim for service connected 
compensation benefits in February 1970.  At that time, he 
listed only dizziness and nosebleeds as the disease or injury 
upon which his claim was based.  There was no mention of an 
acquired psychiatric disorder, including PTSD.  Following 
additional service in 1973 and 1974, the veteran again filed 
a claim for compensation benefits.  At that time, his claim 
was for residuals of shell fragment wounds that he had 
sustained during service.  Additional claims, primarily for 
service connection for a low back disorder and for increased 
ratings for his service connected shell fragment wound 
residuals, were received over the years.  None of these 
claims included a request for service connection for an 
acquired psychiatric disorder, nor did the veteran manifest 
such a disorder during this time.  

On December 10, 1996, the RO received a new claim for 
compensation benefits that included mention by the veteran 
that he had had difficulty sleeping and that he was "about 
at the end of my rope."  The RO took this as a possible 
claim for service connection for PTSD.  Following a VA 
psychiatric examination conducted in May 1997, service 
connection was established for PTSD, rated 10 percent 
disabling.  That determination was rendered in August 1997 
and set an effective date of December 10, 1996, the date of 
the original application for service-connected disability 
compensation on account of PTSD.  

In May 1999, the veteran, accompanied by his accredited 
representative, appeared and presented testimony at a hearing 
on appeal before the undersigned Member of the Board.  On 
that occasion, he testified that he initially filed a claim 
for VA disability compensation in 1970, for nosebleed, 
dizziness and residuals of shrapnel wounds.  He stated that 
he did not include PTSD in 1970 because he was not aware that 
he had the disability. 

As previously indicated, the veteran filed his original claim 
for service connection in February 1970.  At that time, he 
made no mention of a claim for service connection for any 
psychiatric disability, including PTSD.  A claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (1998).  The 
veteran filed several claims over the years but did not file 
a claim for PTSD until his new application was received by VA 
on December 10, 1996.  The award of compensation for PTSD may 
not predate the receipt of the claim.  Under these 
circumstances, an effective date earlier than December 10, 
1996, is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).


ORDER

The appeal is denied.     


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

